PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/342,013
Filing Date: 15 Apr 2019
Appellant(s): KIM et al.



__________________
JONGWONG KIM
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed on 04/05/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 17-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diekmann et al. (US 2013/0011660) in view of DeLisio et al. (Ignition and Reaction Analysis of High Loading Nano-Al/Fluoropolymer Energetic Composite Films) and Harrison et al. (US 5936009).
Regarding claims 17-18 and 21, Diekmann discloses powder comprising polymer core particles comprising metals (title). The composite particles comprising core particles completely coated with a precipitated polymer. The core particle of the composite particle is at least one material selected from a metal (para 0024). The metal core particle includes metal such as aluminum (para 0049). The precipitated polymer for coating the core particles comprises PVDF (para 0054). 
However, Diekmann fails to disclose that the fluorine based polymer layer such as PVDF in which Al-F bonds are formed on the surface of aluminum particles by chemical reaction and includes aluminum oxide at a boundary between the aluminum core and the fluorine based hydrocarbon polymer layer. 
Whereas, DeLisio discloses Al/PVDF composite film which is formed by chemical reaction (page 2, Experimental), which would intrinsically form Al-F bonds.
Whereas, Harrison discloses improvement of adhesion between fluoropolymers or fluorocopolymers and inorganic compounds as well as composites made by this process are disclosed. The inorganic compound is coated with an adhesion promoter (abstract). The inorganic compound may exist in various physical forms, i.e., in the form of a powder, a solid shape having a surface, possibly a very smooth surface, or in the shape of a surface coating on a secondary substrate.  This secondary substrate could be a metal. One specific example of the inorganic compound being a surface coating on a secondary substrate would be alumina on an aluminum secondary substrate (col. 2, lines 40-50). Although, Harrison does not explicitly disclose that aluminum oxide partially coated at a boundary between the core and the polymer layer, it would be obvious to one of ordinary skill in the art to coat the aluminum core with aluminum oxide at most partially motivated by the desire to have thermal properties and high strength and hardness as desired for end use application. 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to use PVDF polymer which is formed by chemical reaction on the metal substrate as taught by DeLisio on to the aluminum powder of Diekmann motivated by the desire to have high mechanical strength and toughness, good moisture and fungus resistance (DeLisio, page 1) and It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the partial coating of alumina of Harrison on to the aluminum core powder of Diekmann motivated by the desire to have excellent thermal properties and high strength and hardness.  
Regarding claim 19, Diekmann discloses the core particles are metal particles and their median diameter is from 1 to 100 microns (para 0065). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Diekmann et al. (US 2013/0011660) in view of DeLisio et al. (Ignition and Reaction Analysis of High Loading Nano-Al/Fluoropolymer Energetic Composite Films) and Harrison et al. (US 5936009) as applied to claim 17, further in view of Tamitsuji et al. (US 2010/0080903).
Regarding claim 20, Diekmann fails to disclose that the thickness of the PVDF layer is 10 nm to 500 nm.
Whereas, Tamitsuji discloses fluoropolymer thin film having a thickness of from 10 nm to 100 microns (para 0031). The substrate on to which the fluoropolymer thin film is to be formed may be a substrate of metal (para 0049). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the coating of PVDF polymer of Diekmann having a thickness of 10 nm to 100 microns as taught by Tamitsuji on to the aluminum powder of Diekmann motivated by the desire to have excellent adhesion and film strength. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Diekmann et al. (US 2013/0011660) in view of DeLisio et al. (Ignition and Reaction Analysis of High Loading Nano-Al/Fluoropolymer Energetic Composite Films) and Harrison et al. (US 5936009) as applied to claim 17, further in view of Luo et al. (US 2014/0107280). 
Regarding claim 34, Diekmann fails to disclose that one or more materials selected from the group consisting of aluminum hydroxide included between the aluminum core and the fluorine based hydrocarbon polymer layer. 
Whereas, Luo discloses self-bonding curable fluoroelastomer composition including fluoropolymer composition having a fluoropolymer (abstract). The composition also includes aluminum hydroxide (para 0026). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include aluminum hydroxide of Luo in the coating of Harrison on to the aluminum core powder of Diekmann motivated by the desire to have thermomechanical and fire-resistant properties. 

Claims 17-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diekmann et al. (US 2013/0011660) in view of DeLisio et al. (Ignition and Reaction Analysis of High Loading Nano-Al/Fluoropolymer Energetic Composite Films).
Regarding claims 17-18 and 21, Diekmann discloses powder comprising polymer core particles comprising metals (title). The composite particles comprising core particles completely coated with a precipitated polymer. The core particle of the composite particle is at least one material selected from a metal (para 0024). The metal core particle includes metal such as aluminum (para 0049). The precipitated polymer for coating the core particles comprises PVDF (para 0054). As Diekmann discloses an aluminum core and the polymer layer in direct contact with each other, it therefore would be obvious that aluminum coated with polymer layer does not include aluminum oxide. 
However, Diekmann fails to disclose that the fluorine based polymer layer such as PVDF in which Al-F bonds are formed on the surface of aluminum particles by chemical reaction.
Whereas, DeLisio discloses Al/PVDF composite film which is formed by chemical reaction (page 2, Experimental), which would intrinsically form Al-F bonds.
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to use PVDF polymer which is formed by chemical reaction on the metal substrate as taught by DeLisio on to the aluminum powder of Diekmann motivated by the desire to have high mechanical strength and toughness, good moisture and fungus resistance (DeLisio, page 1).
Regarding claim 19, Diekmann discloses the core particles are metal particles and their median diameter is from 1 to 100 microns (para 0065). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Diekmann et al. (US 2013/0011660) in view of DeLisio et al. (Ignition and Reaction Analysis of High Loading Nano-Al/Fluoropolymer Energetic Composite Films) as applied to claim 17, further in view of Tamitsuji et al. (US 2010/0080903).
Regarding claim 20, Diekmann fails to disclose that the thickness of the PVDF layer is 10 nm to 500 nm.
Whereas, Tamitsuji discloses fluoropolymer thin film having a thickness of from 10 nm to 100 microns (para 0031). The substrate on to which the fluoropolymer thin film is to be formed may be a substrate of metal (para 0049). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the coating of PVDF polymer of Diekmann having a thickness of 10 nm to 100 microns as taught by Tamitsuji on to the aluminum powder of Diekmann motivated by the desire to have excellent adhesion and film strength. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Diekmann et al. (US 2013/0011660) in view of DeLisio et al. (Ignition and Reaction Analysis of High Loading Nano-Al/Fluoropolymer Energetic Composite Films) as applied to claim 17, further in view of Luo et al. (US 2014/0107280). 
Regarding claim 34, Diekmann fails to disclose that one or more materials selected from the group consisting of aluminum hydroxide included between the aluminum core and the fluorine based hydrocarbon polymer layer. 
Whereas, Luo discloses self-bonding curable fluoroelastomer composition including fluoropolymer composition having a fluoropolymer (abstract). The composition also includes aluminum hydroxide (para 0026). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include aluminum hydroxide of Luo on to the aluminum core powder of Diekmann motivated by the desire to have thermomechanical and fire-resistant properties. 
(2) Response to Argument
Appellant argues that Diekmann relates to a powder comprising polymer-coated core particles comprising metals, but fails to disclose Al-F bonds formed on the surface of aluminum particles by chemical reaction as claimed by Claim 17. Contrary to the Examiner’s assertion, Diekmann does not disclose an aluminum core and the polymer (see ¶ [0049]). Further, considering that Diekmann fails to disclose removing the passivation layer of aluminum oxide from the surface of the aluminum core, it would be obvious to a person skilled in the art that the aluminum core of Diekmann would have a passivation layer of aluminum oxide formed on the entire surface of the aluminum core because, as aluminum in the form of powder is very reactive with atmospheric oxygen and the aluminum powder is naturally oxidized wherein a passivation layer of aluminum oxide forms on the entire surface of the aluminum powder as any exposed aluminum surface reacts spontaneously with atmospheric oxygen in the atmosphere. See ¶ 5 of Declaration 1 and ¶ ¶ 6, 7 of Declaration 2. Further, Diekmann discloses using alkanols (e.g., methanol, ethanol, propanol or butanol) as the solvent included in the medium for dissolving the polymer. As such, even assuming arguendo, a pure aluminum core (i.e., having no passivation layer of aluminum oxide on the surface of the aluminum core) is added to the medium including alkanol, the pure aluminum core would react spontaneously with the hydroxyl group of the alkanol to form a passivation layer of aluminum oxide on the entire surface of the aluminum core instead of reacting with the dissolved polymer. See Declaration 2,   ¶ 8. Moreover, as it is obvious that the inventors of Diekmann would not have intended an explosion to accompany the process of producing the composite particles, but intended to form a polymer coating See Declaration 2, ¶ 9. Furthermore, Diekmann discloses controlling various parameters e.g., temperature, pressure, solvent content, non-solvents, anti-solvents, or precipitants to dissolve and precipitate    the polymer which supports    the fact that there is no possibility that the aluminum core of Diekmann will exist as pure aluminum until a polymer layer is deposited and formed on it.
However, it is not clear why the presence of passivation layer such as aluminum oxide would not allow the formation of AI-F bonds to be formed on a surface of the aluminum core, Appellants own claim 17 does mention that aluminum powder coated with the fluorine based polymer layer might include aluminum oxide partially at a boundary between the core and polymer shell layer, so according to Appellants own admission in claim 17 that AI-F bonds can be formed between the aluminum core and the polymer layer in spite of the presence of aluminum oxide between those two, Thus, it would have been obvious to one of ordinary skill in the art at the time the Application was filed to use PVDF polymer which is formed by chemical reaction which would intrinsically form AI-F bonds on the metal substrate as taught by DeLisio on to the aluminum powder of Diekmann motivated by the desire to have high mechanical strength and toughness, good moisture and fungus resistance (DeLisio, page 1). Further, attention is drawn to para 0033 of PG publication of Appellant’s Application  (US 2019/0247919) which discloses that aluminum powder can include material such as aluminum oxide at least partially between core and the polymer layer, which does not 
 Appellant argues that DeLisio discloses using aluminum powder that contains 70% active Al by mass which is a clear indication to a person skilled in the art that aluminum powder used in DeLisio has a passivation layer of aluminum oxide formed on the entire surface of the aluminum powder due to the spontaneous reaction with oxygen in the atmosphere. See Declaration 2, ¶ 11. Furthermore, DeLisio discloses that above aluminum nanopowders are added with ammonium perchlorate (AP). It is well known in the art that the oxygen from AP reacts with aluminum to form aluminum oxide. Moreover, DeLisio specifically discloses that the aluminum particles used have aluminum oxide on the entire surface of the aluminum particle. See Declaration 2, ¶ 11. Therefore, the aluminum nanopowder of DeLisio undoubtedly includes a passivation layer of aluminum oxide covering the entire surface of the aluminum powder, which prevents formation of Al-F bonds.
However, it is not clear why the presence of passivation layer such as aluminum oxide would not allow the formation of AI-F bonds to be formed on a surface of the aluminum core, Appellants own claim 17 does mention that aluminum powder coated at least partially between core and the polymer layer, which does not limit partial coating of aluminum oxide between aluminum core and the polymer layer. Further, attention is also drawn to claim 34 which recites, “one or more materials such as aluminum hydroxide or aluminum fluoride included at least partially between the core and the polymer layer, so Appellants arguments and Affidavit appears to contradict claim 34, as claim 34 can fully have an aluminum hydroxide or aluminum fluoride between the aluminum core and the polymer layer, so it is not clear how can an AI-F bond be formed between the aluminum core and the polymer layer.
Appellant argues that Harrison, Tamitsuji and Luo does not disclose the formation of Al-F bonds in claimed 17.
However, it should be noted that this limitation is being taught by DeLisio discloses Al/PVDF composite film which is formed by chemical reaction (page 2, Experimental), which would intrinsically form Al-F bonds.
Note that while Harrison, Tamitsuji and Luo do not disclose all the features of the present claimed invention, Harrison, Tamitsuji and Luo are used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept as stated above and in combination with the primary reference, discloses the presently claimed invention.
Appellant argues that because all of the cited references fail to disclose formation of Al-F bonds and the composite film disclosed by all of the cited references include a passivation layer of aluminum oxide covering the entire surface of the aluminum powder, the composite films of the cited references cannot exhibit the remarkable combustion characteristics of the claimed aluminum powder coated with a fluorine-based hydrocarbon polymer layer when ignited.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Appellant argues that Claim 18 does not recite that all of the aluminum core and all of the polymer layer in direct contact with each other and therefore, Claim 17 does not contradict Claim 18. 
However, it should be noted that it is clear from claim 18 that all of the aluminum core and all of the polymer layer are in direct contact with each other, Appellant did not 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RONAK C PATEL/Primary Examiner, Art Unit 1788        


                                                                                                                                                                                                Conferees:


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.